This is an appeal on questions of law from a judgment of the Court of Common Pleas, Division of Domestic Relations, of Franklin County.
Where, in an action for divorce and alimony, the court on application allows the wife alimony pendente lite under the provisions of Section 11994, General Code, and in the same entry orders the wife to surrender the possession of an automobile to a third party, such order is made without authority and constitutes reversible error. In such a proceeding the court is controlled by statute and is not authorized to exercise general equity powers. Durham v. Durham, 104 Ohio St. 7, 9,135 N.E. 280; Marleau v. Marleau, 95 Ohio St. 162, 115 N.E. 1009. The judgment is reversed.
Judgment reversed.
MILLER, P.J., and HORNBECK, J., concur.